Title: From James Madison to Peter Muhlenberg, 31 January 1807
From: Madison, James
To: Muhlenberg, Peter



Sir.
Dept. of State, Jany. 31. 1807.

I have received your letter of the 29th., containing the terms on which Mr. Pearce will consent to go to England to attend the trial of Capt. Whitby, and suggesting that Elijah Hudson is a material and desirable witness.
Mr. Pearce’s terms are considered very high, but as an inclination prevails to make every effort to send the evidence, which can be obtained, you may if you cannot induce him to reduce his demands, accede to them in substance but reducing the undefined claim of expenses in a certain or monthly sum.  You will also be pleased to make the best bargain you can with Hudson.  In the letter you write to Mr. Monroe by these witnesses, I will thank you to inform him precisely of the terms on which they go & the sum advanced.  I am &c. 

James Madison.

